Case 1:18-cr-20685-KMW Document 422 Entered on FLSD Docket 06/03/2021 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                CASE № 18-CR-20685-WILLIAMS/TORRES

  UNITED STATES OF AMERICA,
                            Plaintiff

  v.
  GUSTAVO ADOLFO HERNANDEZ FRIERI,
                    Defendant.
  ________________________________________/

  314 HICKS LLC,
  ALLISON DOMENEGHETTI,
  OLYMPIA DE CASTRO,
  G.H.D.C. (minor child),
  F.H.D.C. (minor child), and
  A.H.D.C. (minor child),
              Third-Party Petitioners.
  _________________________________________________________/

                                        NOTICE OF CHANGE OF ADDRESS

         PLEASE TAKE NOTICE that RABIN & LOPEZ, P.A. and SAMUEL J. RABIN, JR., counsel for

  Third-Party Petitioner, ALLISON DOMENEGHETTI, files this Notice of Change of Address in the

  above-captioned case. All future Pleadings, Orders, Correspondence, Memoranda or any other

  document related to this cause should be sent to:

         Samuel J. Rabin, Jr.
         RABIN & LOPEZ, P.A.
         Sun Trust International Center
         One Southeast Third Avenue
         Suite 2600
         Miami, FL 33131
         Telephone: (305) 358-1064
         Facsimile: (305) 372-1644
         Email: sjr@miamilawyer.com

                                            ____________________________
                                              Notice of Change of Address
                                                       Page 1 of 2
             Rabin & Lopez, P.A., One Southeast Third Avenue, Suite 2600, Miami, FL 33131 • Telephone (305) 358-1064
Case 1:18-cr-20685-KMW Document 422 Entered on FLSD Docket 06/03/2021 Page 2 of 2



                                                           Respectfully submitted,

                                                           RABIN & LOPEZ, P.A.
                                                           Sun Trust International Center
                                                           One Southeast Third Avenue
                                                           Suite 2600
                                                           Miami, FL 33131
                                                           Tel: 305•358•1064
                                                           Email: sjr@miamilawyer.com

                                                           s/ Samuel J. Rabin, Jr.

                                                           SAMUEL J. RABIN, JR.
                                                           Florida Bar № 273831

                                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 3rd day of June 2021, a true and correct copy of the
  foregoing was furnished via the CM/ECF system to all parties designated to receive the electronic
  filings in this cause.

                                                           s/ Samuel J. Rabin, Jr.

                                                           SAMUEL J. RABIN, JR.




                                            ____________________________
                                              Notice of Change of Address
                                                       Page 2 of 2
             Rabin & Lopez, P.A., One Southeast Third Avenue, Suite 2600, Miami, FL 33131 • Telephone (305) 358-1064
